

EMPLOYMENT AGREEMENT
(Fred S. Zeidman)


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
the 31st day of May, 2007 (the “Effective Date”), by and among NATURAL
NUTRITION, INC., a Nevada corporation (“Employer”) and FRED S. ZEIDMAN, an
individual residing in Houston, Texas (“Employee”).


W I T N E S S E T H:


WHEREAS, Employer and Employee desire to enter into an agreement regarding
Employee’s employment with Employer pursuant to the terms and conditions set
forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties covenant and agree as follows:


1. Employment. Employer hereby employs Employee and Employee hereby accepts
employment with Employer on the terms and condi-tions set forth in this
Agreement.


2. Term of Employment. The term of Employee’s employment hereunder (the “Term”)
shall commence as of June 1, 2007 (the “Commencement Date”), and shall continue
(subject to termination by either Employer or Employee as hereinafter provided)
for an initial term (the “Initial Term”) of five (5) years expiring on May 31,
2012 (the “Expiration Date”). The Expiration Date shall automatically be
extended without any further action by Employee or Employer, unless and until
one party notifies the other in accordance with Section 11 below of its
intention to terminate Employee’s employment hereunder on a date not less than
thirty (30) days following the date such notice is provided, whereupon
Employee’s employment hereunder shall terminate as of the date provided (it
being acknowledged that such notice can be provided up to thirty (30) days prior
to the end of the Initial Term). Upon termination of Employee’s employment under
this Agreement, Employer shall have no further obligation to Employee other than
payment of any earned and unpaid Base Salary (as hereafter defined) and, upon
the occurrence of a Sale (as defined below), any vested but unpaid INII Net
Proceeds Bonus (as hereafter defined) under Section 3(b), and Employee shall
have no further obligation to Employer except as set forth in Sections 6, 7, 8
and 9.


1

--------------------------------------------------------------------------------


3. Compensation and Other Benefits.


(a) As compensation for all services rendered by Employee in perfor-mance of
Employee’s duties or obligations under this Agreement, Employer shall pay to
Employee a monthly Base Salary (the “Base Salary”) of Twelve Thousand Five
Hundred and No/100 Dollars ($12,500). Employee's Base Salary shall be payable in
equal semi-monthly installments or in the manner and on the timetable which
Employer's payroll is customarily handled, or at such intervals as Employer and
Employee may hereafter agree to from time to time.


(b) In addition to the compensation provided for in Section 3(a), Employee shall
also have the right to receive an incentive fee (the “INII Net Proceeds Bonus”)
equal to up to ten percent (10%) of the Net Proceeds (as defined below) of the
Sale of Interactive Nutrition International, Inc., a subsidiary of Employer
(“INII”). For purposes hereof, “Sale” means the merger of INII into any other
company that is unaffiliated with Employer (but excluding any merger in which
the stockholders of INII immediately prior to such transaction own, after giving
effect to such transaction, a majority of the voting capital stock of the
surviving entity), or the sale of the properties and assets of INII as, or
substantially as, an entirety to any other company that is unaffiliated with
Employer or the sale of controlling interest in the stock of INII by Employer to
a company that is unaffiliated with Employer. The INII Net Proceeds Bonus shall
incrementally vest twenty percent (20%) per year on the anniversary date of the
Commencement Date, so long as (A) Employee’s employment under this Agreement has
not terminated as of the applicable vesting date and (B) the actual financial
results of INII for the twelve (12) month period prior to the applicable vesting
date are not less than ninety percent (90%) of the pro forma EBITDA results of
INII attached hereto as Exhibit A; provided that upon a Sale prior to the fifth
(5th) anniversary of the Commencement Date, so long as Employee’s employment
under this Agreement has not terminated prior to such sale, then the remaining
part of the INII Net Proceeds Bonus shall vest upon the consummation of such
Sale. “Net Proceeds” means the amount available to be distributed to the
stockholders of Employer in the event of a Sale after payment of all transaction
costs, all obligations of Employer and any obligations required to be paid by
INII prior to any distribution of proceeds by INII to Employer, such Net
Proceeds to be determined by Employer in the exercise of its reasonable
discretion. In connection with this definition of Net Proceeds, it is
contemplated that Employer shall continue to function solely as a holding
company for INII and, in the event Employer carries out other business, Employer
shall be authorized to adjust the definition of Net Proceeds such that, in the
exercise of Employer’s discretion, the payment of the INII Net Proceeds Bonus is
consistent with the intent of this paragraph. In the event Employee does not
vest in the INII Net Proceeds Bonus for a particular twelve (12) month period as
a result of failure of INII to achieve the results required in clause (B) above,
Employee shall not be able to otherwise vest in the missed amount absent written
agreement of Employer.
 
(c)  Employee shall be entitled to be reimbursed by Employer for all reasonable
and necessary expenses incurred by Employee in carrying out Employee’s duties
under this Agreement in accordance with Employer’s standard policies regarding
such reimbursements.


2

--------------------------------------------------------------------------------


(d)  Employee shall be entitled during the Term, upon satisfaction of all
eligibility requirements, if any, to participate in all health, dental,
disability, life insurance and other benefit programs now or hereafter
established by Employer which cover substantially all other of Employer's
employees and shall receive such other benefits as may be approved from time to
time by Employer.


4. Duties.


(a) Employee is employed to act as the Employer’s and INII’s non-executive
Chairman of the Board, and to perform such duties as are commensurate with
Employee’s positions with Employer and INII. Specifically, Employee is required
pursuant to this Agreement to utilize his best efforts to carryout the duties of
non-executive Chairman, answering to and subject to the direction and control of
the Board of Directors of Employer, and to work in a manner consistent with the
highest industry practice.


(b) Employee agrees that Employee shall not be required to devote his full-time
efforts to Employee’s duties as non-executive Chairman of Employer and INII, and
instead shall devote such time as in reasonably required, at the request of the
Board of Directors of Employer, to perform Employee’s duties hereunder. Employee
shall use Employee’s best efforts to perform the duties of Employee’s position
in an efficient and competent manner and shall use Employee’s best efforts to
promote the interests of Employer.


(c) Employee agrees that during the period of employment Employee shall refer to
Employer all opportunities for sports nutrition and health food products
business to which Employee might become exposed.


5. Termination of Employment. Employee’s employment under this Agreement shall
terminate upon the earliest to occur of any of the following events (the actual
date of such termination being referred to herein as the “Termination Date”):


(a) The expiration of the Agreement in accordance with Section 2.


(b) The death of Employee.


(c) The failure of Employee to be able to perform Employee’s duties hereunder
for a period of not less than ninety (90) days by reason of disability. For
purposes of this Agreement, Employee shall be deemed to have become disabled
when Employer, upon the advice of a qualified physician, shall have determined
that Employee has become physically or mentally incapable (excluding infrequent
and temporary absences due to ordinary illness) of performing Employee’s duties
under this Agreement. Before making any termination decision pursuant to this
Section 5(c), Employer shall determine whether there is any reasonable
accommodation (within the meaning of the Americans with Disabilities Act) which
would enable Employee to perform the essential functions of Employee’s position
under this Agreement despite the existence of any such disability. If such a
reasonable accommodation is possible, Employer shall make that accommodation and
shall not terminate Employee’s employment hereunder based on such disability.


3

--------------------------------------------------------------------------------


(d) The termination of Employee’s employment by Employer under this Agreement
for “Cause” (in which case prior notice from Employer shall not be required
except as set forth in subparagraph (3) below), upon the occurrence of any of
the following events:


(1) any embezzlement or wrongful diversion of funds of Employer or any affiliate
of Employer by Employee;


(2)  gross malfeasance by Employee in the conduct of Employee’s duties;


(3)  breach of this Agree-ment and the failure to cure such breach within thirty
(30) days after notice thereof has been delivered to Employee;


(4) gross neglect by Employee in carrying out Employee’s duties; or


(5) the charging of Employee with a felony or a crime involving moral turpitude.


(e) Beginning after the end of the second calendar quarter of 2008, upon thirty
(30) days notice from Employer to Employee, if INII has failed to achieve actual
EBITDA results for (x) any three, six or nine month period set forth in Exhibit
A hereto of at least eighty percent (80%) of the pro forma EBITDA results set
forth for such period on Exhibit A hereto, or (y) any twelve (12) month period
set forth on Exhibit A hereto of at least ninety percent (90%) of the pro forma
EBITDA results for such period set forth in Exhibit A hereto.
 
6. Inventions and Creations Belong to Employer.


(a) Any and all customer lists, inventions, discoveries, improvements or
creations (collectively, “Creations”) which Employee has conceived or made or
may conceive or make during the period of employment in any way, directly or
indirectly, connected with Employer’s business shall be the sole and exclusive
property of Employer. Employee agrees that all copyrightable works created by
Employee or under Employer’s direction in connection with Employer’s business
are “works made for hire” and shall be the sole and complete property of
Employer and those any and all copyrights to such works shall belong to
Employer. To the extent any of the works described in the preceding sentence are
not deemed to be “works made for hire”, Employee hereby assigns all proprietary
rights, including copyright, in these works to Employer without further
compensation.


(b) Employee further agrees to (i) disclose promptly to Employer all such
Creations which Employee has made or may make solely, jointly or commonly with
others during the period of employment to the extent connected with Employer’s
business, (ii) assign all such Creations to Employer and (iii) execute and sign
any and all applications, assignments or other instruments which Employer may
deem necessary in order to enable Employer, at Employer’s expense, to apply for,
prosecute and obtain copyrights, patents or other proprietary rights in the
United States and foreign countries or in order to transfer to Employer all
right, title and interest in said Creations.


4

--------------------------------------------------------------------------------


7. Confidentiality; Ownership of Information. Immediately upon inception of
employment and contemporaneously with the execution of this Agreement, Employee
shall have access to and become familiar with Confidential Information of
Employer. For purposes hereof “Confidential Information” means any and all
information relating directly or indirectly to Employer or its affiliates that
is not generally ascertainable from public or published informa-tion or trade
sources and that represents proprietary information to Employer, excluding,
however, (i) Employee’s business contacts, (ii) information already known to
Employee prior to Employee’s employment with Employer, and (iii) information
required to be divulged in any legal or administrative proceeding in which
Employee is involved. Confidential Information shall consist of, for example,
and not intending to be inclusive, (A) compilations of information, drawings,
proposals, job notes, reports, records and specifications, (B) techniques
utilized or considered for use by Employer, and (C) information concerning any
matters relating to the business of Employer, any of its customers, prospective
customers, customer contacts, the prices it obtains or has obtained for its
products and services, or any other information concerning the business of
Employer and Employer’s good will. Employee acknowledges that Employee will be
provided with access to the Confidential Information in exchange for Employee’s
covenant not to compete and his promise herein not to disclose the Confidential
Information. Employee further acknowledges and agrees that the Confidential
Information is secret and not generally known and is valuable, special, and
unique to Employer, the disclosure of which could cause substantial injury and
loss of profits and goodwill to Employer. Employee shall not hereafter use in
any way or disclose, in whole or in part, any of the Confidential Information,
directly or indirectly, either while employed by Employer or at any time
thereafter, except as required or consented to in writing by Employer. All
files, records, documents, information, data and similar items relating to the
business of Employer, whether prepared by Employee or otherwise coming into
Employee’s possession, shall remain the exclusive property of Employer and shall
not be removed from the premises of Employer under any circumstances without the
prior written consent of Employer (except in the ordinary course of business
during Employee’s employment with Employer), and in any event shall be promptly
delivered to Employer upon termination of Employee’s employment with Employer.


8. Non-Solicitation of Employees. During the Term and for a period of two (2)
years after the date of termination of employment for any reason, Employee will
not in any way, directly or indirectly (i) induce or attempt to induce any
employee of Employer to quit employment with Employer; (ii) otherwise interfere
with or disrupt Employer’s relationship with its employees; (iii) solicit,
entice or hire away any employee of Employer; or (iv) hire or engage any
employee of Employer or any former employee of Employer whose employment with
Employer ceased less than one (1) year before the date of such hiring or
engagement. Employee acknowledges that any attempt on the part of Employee to
induce others to leave Employer’s employ, or any effort by Employee to interfere
with Employer’s relationship with its other employees would be harmful and
damaging to Employer.


5

--------------------------------------------------------------------------------


9. Noncompete; Working for Competitor. Employee acknowledges and agrees that the
proprietary information Employee acquires regarding Employer will enable
Employee to injure Employer if Employee should compete with Employer. Therefore,
Employee hereby agrees that Employee shall not, during Employee’s employment
with Employer and for a period of two (2) years after such termination or
cessation of Employee’s employment with Employer, directly or indirectly, as a
director, officer, agent, employee, consultant, or independent contractor or in
any other capacity, invest (other than investments in publicly owned companies
which constitute not more than one percent (1%) of the voting securities of any
such company) or engage in, or provide employment, consulting, or other services
to, or serve as an officer, director, or employee of, or consultant to, any
person engaged in the sale of sports nutrition and health food products (the
“Business”), within ______________________________________.


10. Remedies; Injunction. In the event of a breach or threatened breach by
Employee of any of the provisions of this Agreement, Employee agrees that
Employer, in addition to and not in limitation of any other rights, remedies or
damages available to Employer at law or in equity, shall be entitled to a
permanent injunction without the necessity of proving actual monetary loss in
order to prevent or restrain any such breach by Employee or by Employee’s
partners, agents, representatives, servants, employees and/or any and all
persons directly or indirectly acting for or with Employee. It is expressly
understood between the parties that this injunctive or other equitable relief
shall not be Employer’s exclusive remedy for any breach of this Agreement, and
Employer shall be entitled to seek any other relief or remedy which it may have
by contract, statute, law or otherwise for any breach hereof.


11. Notices. Any notice, demand or request which may be permitted, required or
desired to be given in connection therewith shall be given in writing and
directed to Employer and Employee as follows:



        If to Employer, at:
Natural Nutrition, Inc.
109 North Post Oak Lane, Suite 422
Houston, Texas 77024
Attention: Timothy J. Connolly
            or, if to Employee, at:
Fred S. Zeidman
109 North Post Oak Lane, Suite 422
Houston, Texas 77024

   
Notices shall be deemed properly delivered and received when and if either: (i)
personally delivered; (ii) delivered by nationally-recognized overnight courier;
(iii) when deposited in the U.S. mail, by registered or certified mail, return
receipt requested, postage prepaid; or (iv) sent via facsimile transmission with
confirmation mailed by regular U.S. mail. Any party may change its notice
address for purposes hereof to any address within the continental United States
by giving written notice of such change to the other parties hereto at least
fifteen (15) days prior to the intended effective date of such change.


6

--------------------------------------------------------------------------------


12. Severability. If any provision of this Agreement is rendered or declared
illegal or unenforceable by reason of any existing or subsequently enacted
legislation or by decree of a court of last resort, Employer and Employee shall
promptly meet and negotiate substitute provisions for those rendered or declared
illegal or unenforceable, but all the remaining provisions of this Agreement
shall remain in full force and effect.


13. Assignment. This Agreement may not be assigned by any party without the
prior written consent of the other parties, except for an assignment by Employer
to a successor entity in a transaction validly approved by the Board of
Directors of Employer.


14. Binding Agreement. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto, and their respective legal representatives,
heirs, successors and permitted assigns.


15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas.


16. Attorneys Fees. In the event of any dispute between the parties regarding
this Agreement, the prevailing party shall be entitled to be reimbursed for such
prevailing party’s attorney’s fees and costs of court (or cost of arbitration,
as applicable) by the non-prevailing party.
 
17. Agreement Read, Understood and Fair. Employee has carefully read and
considered all provisions of this Agreement and agrees that all of the
restrictions set forth are fair and reasonable and are reasonably required for
the protection of the interests of Employer.


18. Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding between the parties hereto relating to the subject
matter of this Agreement and supersedes any prior agreement and understanding
relating to the subject matter of this Agreement. This Agreement may be modified
or amended only by a written instrument executed by the parties hereto.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
7

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the Effective Date.



 
EMPLOYER:
 
NATURAL NUTRITION, INC.,
a Nevada corporation
 
By: /s/ Timothy J. Connolly 
Name: Timothy J. Connoll
Title: Chief Executive Officer    
 
EMPLOYEE:
 
By: /s/ Fred Zeidman
FRED S. ZEIDMAN

 


8

--------------------------------------------------------------------------------



EXHIBIT A




       
 Interactive Nutrition International Inc.
                 
 Income Statement (CDN)
                 
 Actual and projected
                 
 For the years ended
                       
 
                                                                       
Actual
 
Projected
 
Projected
 
Projected
 
Projected
 
Projected
     
2006
 
2007
 
2008
 
2009
 
2010
 
2011
                             
Revenue
 
$
15,324,645
 
$
15,324,645
 
$
16,857,110
 
$
20,228,531
   
24,274,238
   
29,129,085
 
Cost of Sales
   
11,226,298
   
11,173,302
   
12,308,132
   
14,769,758
   
17,723,710
   
21,268,452
 
Gross Profit
   
4,098,347
   
4,151,343
   
4,548,978
   
5,458,773
   
6,550,528
   
7,860,634
 
   (gross margin)
   
26.74
%
 
27.09
%
 
26.99
%
 
26.99
%
 
26.99
%
 
26.99
%
                                       
Operating expenses
                                     
  Selling
   
499,043
   
394,730
   
410,519
   
426,940
   
444,018
   
461,779
 
  General and Administrative
   
918,066
   
1,213,743
   
1,321,198
   
1,374,046
   
1,429,008
   
1,486,168
 
  Legal & accounting
   
120,000
   
400,000
   
220,000
   
245,000
   
275,000
   
310,000
 
  Amortization
   
253,150
   
250,000
   
250,000
   
250,000
   
250,000
   
250,000
 
  Interest expense
   
981,011
   
1,029,008
   
1,666,000
   
1,666,000
   
1,666,000
   
1,666,000
 
  Contingency
   
-
   
263,636
   
285,197
   
336,315
   
397,435
   
470,528
 
Total Expense
   
2,771,270
   
3,551,117
   
4,152,914
   
4,298,301
   
4,461,460
   
4,644,474
                                         
Income before unusual item
   
1,327,077
   
600,226
   
396,064
   
1,160,473
   
2,089,068
   
3,216,159
 
Trustee in bankruptcy fees
   
141,070
   
50,000
   
-
   
-
   
-
   
-
 
Net income before income taxes
   
1,186,007
   
550,226
   
396,064
   
1,160,473
   
2,089,068
   
3,216,159
                                         
Income taxes
   
489,496
   
227,078
   
163,455
   
478,927
   
862,158
   
1,327,309
 
Net income
 
$
696,511
 
$
323,148
 
$
232,608
 
$
681,546
 
$
1,226,910
 
$
1,888,850
                                         
EBITDA
                                     
  Amortization
   
253,150
   
250,000
   
250,000
   
250,000
   
250,000
   
250,000
 
  Interest expense
   
981,011
   
1,029,008
   
1,666,000
   
1,666,000
   
1,666,000
   
1,666,000
 
  Corporate Taxes
   
489,496
   
227,078
   
163,455
   
478,927
   
862,158
   
1,327,309
 
  EBITDA*
 
$
2,420,168
 
$
1,829,234
 
$
2,312,064
 
$
3,076,473
 
$
4,005,068
 
$
5,132,159
                                         
Assumed sale at 8 times EBITDA
                               
$
41,057,274
                                         
* Annual EBITDA targets are shown; quarterly EBITDA targets shall be 3/12ths,
6/12ths and 9/12th of the annual targets for each of the first three quarterly
periods of each year.
                                                                               
                                       
Adjustments to P&L beginning in July 2007:
                                     
  Cost of sales
                                     
    Joe Nesrallah elimination
         
(89,996
)
 
(179,993
)
 
(359,986
)
           
    Trevo Holroyd salary increase
         
12,000
   
24,000
   
24,001
             
  Total adjustments
         
(77,996
)
 
(155,993
)
 
(335,985
)
                                                   
  Selling expenses
                                     
    Eli Nesrallah elimination
         
(179,993
)
 
(359,986
)
 
(359,986
)
           
    New sales position
         
-
   
150,000
   
150,000
             
    Increased marketing budget
         
73,680
   
147,360
   
147,360
             
  Total adjustments
         
(106,313
)
 
(62,626
)
 
(62,626
)
                                                   
  G&A expenses
                                     
    Pam Nesrallah elimination
         
(119,995
)
 
(239,990
)
 
(239,990
)
           
    Rachel (current controller elimination)
         
(32,994
)
 
(65,988
)
 
(65,988
)
           
    New controller
         
48,000
   
96,000
   
96,000
             
    Severance to controller
         
16,667
   
8,333
   
-
             
    New CEO
         
144,000
   
288,000
   
288,000
             
    TAP fee
         
120,000
   
240,000
   
240,000
             
    Systems licensing (June)
         
5,000
   
5,000
   
5,000
             
    Systems upgrades (August)
         
7,500
   
50,000
   
25,000
             
    IP valuation (May)
         
25,000
   
-
   
-
             
    Transaction fees - closing & foreclosure (May - Aug)
         
200,000
   
-
   
-
             
    Travel expenses
         
80,000
   
80,000
   
80,000
             
    Public company accounting fees (Qtrly)
         
80,000
   
100,000
   
125,000
             
  Total adjustments
         
573,177
   
561,355
   
553,022
                                                     
Bonus pool:
                                     
  Production
         
25,000
   
17,500
                   
  Selling
         
2,000
   
2,000
                   
  G&A
         
2,500
   
2,500
                   

9

--------------------------------------------------------------------------------


 

                   
INII
                                             
 Cash flow projections
                                             
2007
                                                                               
     
Jan. 2007
 
Feb. 2007
 
Mar. 2007
 
Apr. 2007
 
May. 2007
 
June. 2007
 
July. 2007
 
Aug. 2007
 
Sept. 2007
 
Oct. 2007
 
Nov. 2007
 
Dec. 2007
                                                     
Cash at beginning of period
   
408,837
   
790,268
   
350,609
   
480,551
   
209,636
   
1,446,114
   
1,152,576
   
1,410,359
   
1,353,325
   
1,435,420
   
1,630,106
   
2,133,791
                                                                             
Net Profit for Month
   
47,674
   
66,176
   
176,670
   
(35,268
)
 
74,351
   
(54,226
)
 
(23,261
)
 
(51,226
)
 
88,626
   
259,709
   
281,451
   
(507,528
)
                                                                           
Prepaid Expenses Disbursed
   
(58,782
)
 
(2,975
)
 
3,533
   
(2,172
)
 
1,086
   
(541
)
 
184
   
290
   
(233
)
 
(2,088
)
 
3,489
   
(654
)
                                                                           
(Investment)-Reduction in Inventory
   
(54,900
)
 
(174,500
)
 
292,300
   
(242,540
)
 
101,450
   
(70,290
)
 
12,870
   
(16,890
)
 
(63,950
)
 
(32,500
)
 
318,150
   
(230,100
)
                                                                           
(Investment)-Reduction in AR
   
305,596
   
(470,000
)
 
(380,000
)
 
270,000
   
139,000
   
(217,000
)
 
106,000
   
(60,000
)
 
40,000
   
(103,000
)
 
(130,000
)
 
580,000
                                                                             
Use of Trade Credit (AP) and Other Liab.
   
53,346
   
63,163
   
188,981
   
(357,872
)
 
247,674
   
(123,377
)
 
64,614
   
(26,563
)
 
3,069
   
58,003
   
16,050
   
(361,046
)
                                                                           
Payment to Securied Creditor
               
(250,000
)
                                                     
Capital Leases
   
(2,984
)
 
(3,004
)
 
(3,023
)
 
(3,044
)
 
(3,064
)
 
71,915
   
(4,105
)
 
(4,126
)
 
(4,147
)
 
(4,168
)
 
(4,189
)
 
(4,211
)
Working capital proceeds from Cornell
                           
600,000
                                           
Noncash interest accrual for taxes
   
81,751
   
81,751
   
81,751
   
81,751
   
81,751
   
81,751
   
81,751
   
81,751
                         
Capital Purchases
   
(11,103
)
 
(21,103
)
 
(1,103
)
 
(2,603
)
 
(26,603
)
 
(2,603
)
 
(1,103
)
 
(1,103
)
 
(2,103
)
 
(2,103
)
 
(2,103
)
 
(1,103
)
Amortization
   
20,833
   
20,833
   
20,833
   
20,833
   
20,833
   
20,833
   
20,833
   
20,833
   
20,833
   
20,833
   
20,837
   
20,833
                                                                             
Cash at end of period
   
790,268
   
350,609
   
480,551
   
209,636
   
1,446,114
   
1,152,576
   
1,410,359
   
1,353,325
   
1,435,420
   
1,630,106
   
2,133,791
   
1,629,982
 

 
10

--------------------------------------------------------------------------------


 